Title: From Benjamin Franklin to Thomas Sim Lee, 18 September 1780
From: Franklin, Benjamin
To: Lee, Thomas Sim


Sir,
Passy, Sept. 18. 1780.
The foregoing is a Copy of my last: since which I have received a Letter from the Trustees of the Maryland Funds in London, and the Opinions of Counsel they have consulted, Copies of which I send enclos’d. As the Trustees refuse to do any act by which they may be divested of those funds, I do not see that my Appointment, of a Person to do the Business, can have any effect. I have nevertheless offerd the Appointment to M. Joshua Johnson, if he should think any thing can be done in the affair, as possibly may be by persuasion, and offering them private Security. I shall embrace with pleasure every Opportunity that may be afforded me, of being Serviceable to your State; and am, with great Respect. Sir, Your Excellency’s most obedient and most humble Servant.
His Excellency Thos. Lee Esqe. Governor of Maryland.
